FILED
                               NOT FOR PUBLICATION                            NOV 19 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BRANDON MULFORD PERT,                  )      No. 11-16269
                                       )
      Plaintiff – Appellant,           )      D.C. No. 3:10-cv-00739-LRH-RAM
                                       )
      v.                               )      MEMORANDUM*
                                       )
UNITED STATES OF AMERICA,              )
                                       )
      Defendant – Appellee.            )
                                       )

                     Appeal from the United States District Court
                              for the District of Nevada
                      Larry R. Hicks, District Judge, Presiding

                      Argued and Submitted November 6, 2012
                             San Francisco, California

Before:      FARRIS, FERNANDEZ, and BYBEE, Circuit Judges.

      Brandon Mulford Pert appeals the district court’s dismissal of his complaint

in which he sought to attack the Drug Enforcement Administration’s (“DEA”)

forfeiture of money that he had in his automobile when he was stopped by the

police. We affirm.



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      (1)      The DEA gave Pert, and his counsel, notice that administrative

forfeiture proceedings were underway. See 18 U.S.C. § 983(a)(1)(A)(i), (iv); 19

U.S.C. § 1607(a); 21 U.S.C. § 881(d). He was informed that he could either

petition the DEA for remission or mitigation,1 or file a claim with it,2 by a

designated date. If the former is filed, the administrative forfeiture proceedings go

forward;3 but if the latter is filed, judicial proceedings are invoked.4 Pert did file a

document with the DEA and we agree with the DEA and the district court that his

filing was a petition for remission. Among other things, the document specifically

asked for remission. When the DEA referred to it as a “Petition for Remission or

Mitigation,” Pert did not inform the agency that his filing was not in fact a petition,

but, rather, reasserted a demand for remission and cited remission regulations. Pert

could not obtain judicial review of the administrative forfeiture decision that

ensued. See Conservation Force v. Salazar, 646 F.3d 1240, 1242–43 (9th Cir.

2011).5 The district court did not err when it so decided. See Robinson v. United

      1
          See 19 U.S.C. § 1618.
      2
          See 18 U.S.C. § 983(a)(2).
      3
          See 19 U.S.C. §§ 1609, 1618; 28 C.F.R. §§ 9.3, 9.5.
      4
          See 18 U.S.C. § 983(a)(3)(A).
      5
          Had Pert failed to receive notice, he could have sought review. See 18
                                                                         (continued...)

                                            2
States, 586 F.3d 683, 685 (9th Cir. 2009); Dreier v. United States, 106 F.3d 844,

847 (9th Cir. 1997).

      (2)   Pert asserts that the time for filing a claim should have been equitably

tolled. We disagree. The doctrine of equitable tolling does apply in proper cases,6

but it does not avail Pert because he never did expressly change his demand to the

DEA for remission. In fact, as we have already noted, when informed of the

DEA’s position, he again demanded “immediate remission.”7

      AFFIRMED.




      5
        (...continued)
U.S.C. § 983(e); Conservation Force, 646 F.3d at 1242. However, he did receive
notice.
      6
       See Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 95–96, 111 S. Ct. 453,
457–58, 112 L. Ed. 2d 435 (1990); William G. Tadlock Constr. v. U.S. Dep’t of
Def., 91 F.3d 1335, 1340–41 (9th Cir. 1996). The doctrine is limited to
exceptional or unusual cases, and requires parties to exercise diligence in
considering notices and the like. See Baldwin Cnty. Welcome Ctr. v. Brown, 466
U.S. 147, 150–51, 104 S. Ct. 1723, 1725–26, 80 L. Ed. 2d 196 (1984) (per curiam);
Huynh v. Chase Manhattan Bank, 465 F.3d 992, 1005 (9th Cir. 2006).
      7
        Pert also seeks to assert that the district court should have reviewed the
forfeiture decision of the DEA pursuant to the doctrine of equitable jurisdiction.
We decline to consider that issue; Pert waived it by not raising it at the district
court and by not properly arguing it in his opening brief. See Smith v. Marsh, 194
F.3d 1045, 1052 (9th Cir. 1999); Crawford v. Lungren, 96 F.3d 380, 389 n.6 (9th
Cir. 1996); see also United States v. Kama, 394 F.3d 1236, 1238 (9th Cir. 2005).

                                         3